NO. 07-12-0097-CR

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL D

                                          DECEMBER 20, 2012






                                       JOHNATHON LEWIS VASQUEZ,


                                                Appellant
                                                  v.


                                         THE STATE OF TEXAS,


                                                Appellee
                                    _____________________________

                           FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                           NO. 11-11-7452; HONORABLE PAT PHELAN, PRESIDING



                                          Memorandum Opinion



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
      After an open plea of guilty, appellant Johnathon Lewis Vasquez  was  convicted  by  the  trial
court of the offense of escape and sentenced to four  years  incarceration  and  a  fine  of  $1,500.
Appellant argues that the evidence is insufficient to support  the  offense  of  escape  because  the
judicial confession did not recite the elements of the charge and  appellant’s  testimony  showed  at
most the offense of attempted escape.  We affirm the judgment.
      Article 1.15 of the Code of Criminal Procedure provides that it is “necessary for the state  to
introduce evidence into the record showing the guilt of the defendant” upon his plea of guilty  to  a
felony and that he may not be convicted “upon his plea without sufficient  evidence  to  support  the
same.”  Tex. Code Crim. Proc. Ann. art. 1.15 (West 2005).  A judicial confession alone is  sufficient
to sustain a conviction upon a guilty plea.  Dinery v. State, 592 S.W.2d 343, 353  (Tex.  Crim.  App.
1979).  However, the judicial confession  must  cover  all  the  elements  of  the  charged  offense.
Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App. 2009).   As for  the  charge  at  bar,  a  person
commits the offense of escape if he escapes from custody when he is  under  arrest  for  or  lawfully
detained for an offense.  Tex. Penal Code Ann. § 38.06(a)(1) (West Supp. 2012).
      Here, the sworn judicial confession, which was admitted into evidence,  stated  that  appellant
had “read the charging instrument,”  that  his  attorney  had  explained  it  to  him,  and  that  he
“committed each and every element alleged.”  He further confessed he was “guilty of the  offense  and
all lesser included offenses charged against [him]  in  this  case.”   The  indictment  alleged  that
appellant “intentionally or knowingly escape[d] from the custody of Mateo Lopez,  who  was  then  and
there a peace officer of Hockley, County, Texas, when the defendant was under arrest for the  offense
of possession of marihuana.”  That  language  tracks  each  element  of  the  crime  described  in  §
38.06(a)(1) of the Penal Code, and appellant’s confession  to  committing  “each  and  every  element
alleged” in the charging instrument  is  sufficient  to  sustain  the  conviction.   Indeed,  such  a
statement is no different than admitting  that  the  allegations  of  the  indictment  are  true  and
correct.  In either situation, the defendant acknowledges that the  averment  is  true  or  accurate.
And, in so acknowledging, the defendant provides the necessary evidence to  support  his  conviction.
See Menefee v. State, 287 S.W.3d at 13 (stating a sworn written statement by  the  defendant  wherein
he acknowledges the truth and correctness of the allegations in an indictment is  enough  to  support
conviction); accord Potts v. State, 571 S.W.2d 180, 181-82 (Tex. Crim. App.  1978)  (stating  that  a
judicial confession is sufficient to sustain a conviction upon a guilty plea even  if  the  defendant
does nothing more than affirm that the allegations in the indictment are true  and  correct);  Tabora
v. State, 14 S.W.3d 332, 338 (Tex. App.–Houston [14th Dist.] 2000, no pet.) (holding the same).
      Accordingly, the judgment of the trial court is affirmed.

                                        Per Curiam
Do not publish.